Case 1:20-cv-00038-SEB-MJD Document 9 Filed 02/12/20 Page 1 of 2 PageID #: 33




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

CRAIG TIMOTHY SMITH,                                   )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 1:20-cv-00038-SEB-MJD
                                                       )
BARTHOLOMEW CO. JAIL, et al.                           )
                                                       )
                              Defendants.              )

               Order Granting Motion for Leave to Proceed In Forma Pauperis

        The plaintiff’s motion for leave to proceed in forma pauperis, dkt.[8], is granted to the

extent that the plaintiff is assessed an initial partial filing fee of Twenty Dollars and Twenty Cents

($20.20). See 28 U.S.C. § 1915(b)(1). The plaintiff shall have through March 10, 2020, in which

to pay this sum to the clerk of the district court.

        The plaintiff is informed that after the initial partial filing fee is paid, he will be obligated

to make monthly payments of 20 percent of the preceding month’s income each month that the

amount in his account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S.C.

§ 1915(b)(2). After the initial partial filing fee is received, a collection order will be issued to the

plaintiff and the plaintiff’s custodian, and the Court will screen the complaint in accordance with

28 U.S.C. § 1915A.

        IT IS SO ORDERED.

       Date:
                          2/12/2020                   _______________________________
                                                       SARAH EVANS BARKER, JUDGE
                                                       United States District Court
                                                       Southern District of Indiana
Case 1:20-cv-00038-SEB-MJD Document 9 Filed 02/12/20 Page 2 of 2 PageID #: 34




Distribution:

CRAIG TIMOTHY SMITH
BARTHOLOMEW COUNTY JAIL
543 2nd Street
Columbus, IN 47201
